Citation Nr: 1229864	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to March 1979.  He also served in the National Guard. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In an October 2005 rating decision, the RO denied service connection for a cervical spine disability.  In a March 2007 rating decision, the RO denied service connection for a right knee disability. 

In November 2010, the Veteran presented testimony in a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

In March 2011, the Board remanded this matter for further development, which has been completed, and the case has been returned to the Board for appellate consideration. 

In an April 2011 letter, the Veteran appears to intent to file a claim for an increase evaluation for service-connected posttraumatic stress disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain private medical records and to obtain a medical opinion.

In March 2011, the Veteran submitted a statement indicating that additional records were outstanding with regard to his claims.  He specifically cited to two instances in which he was injured and for which there might be records.  First, he cited to an automobile accident during Christmas leave in 1974 or 1976 in which he was injured while his father was driving.  The Veteran stated that a police report from Detroit, Livonia, Farmington, or Novi under the Veteran's father's name was outstanding.  Second, the Veteran indicated that he was involved in an automobile accident in the summer of 1986 at Camp Roberts, California while attached to Battery C/1-144th FA.  Although the Veteran's claims were most recently readjudicated in the April 2012 supplemental statement of the case, it does not appear that the AMC attempted to obtain these records.  On remand, the Veteran should be provided an opportunity to provide more details as the incidents he has referenced and the RO must attempt to obtain all outstanding records.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain the accident report from the automobile accident in the Veteran's father's name from November to January in 1974 and 1976.  

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2. Contact the National Personnel Records Center (NPRC), as well as the service department, and the Army National Guard, or any other official channel as necessary, and obtain all outstanding service treatment and personnel records, to specifically include any dated during 1986 at Camp Roberts, CA.  The Veteran indicated that he was attached to Battery C/1-144th FA during this time.  All efforts to obtain this evidence must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence. 38 U.S.C.A. 
§ 5103A(b)(2)  (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

3. If either or both of the records identified above are obtained, schedule the Veteran for appropriate examinations to determine whether his current right knee and/or cervical spine disabilities are related to service, to include the incidents discussed above.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current right knee/or cervical spine disability is related to service, to include all of the incidents discussed herein and in the March 2011 Board remand (including the July 1979 jeep accident during active duty for training cited therein).  

The examiner should address any pertinent evidence of record, including the Veteran's statements as to incurrence of his current disabilities, in reaching his/her determination.

A complete rationale for any opinion expressed should be provided in a legible report.

4. Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



